


Exhibit 10.6
2015 STI Umbrella Plan
2015 Performance Goal and Bonus Pool            
The performance goal for the STI Performance Period shall be $5.0 million in Net
cash provided by operating activities, as reported in the Company’s Statements
of Consolidated Cash Flows (“Cash Flow”). The bonus pool, representing the
amount available for payment of bonuses, shall equal 15% of Cash Flow.        
Allocation of Bonus Pool to Executives
Executive Name
Executive Title
Percent of Pool Allocated
to Executive1
Jack A. Hockema
Chief Executive Officer
39.8943%
Keith A. Harvey
EVP - Fabricated Products
22.4571%
John M. Donnan
EVP - Legal, Compliance and Human Resources
18.0317%
John Barneson
SVP - Corporate Development
10.8322%
[Other Designated Participant]
[Designated Participant Title]
 8.7847%



1 Subject to an aggregate maximum bonus opportunity per executive of $5.0
million per calendar year, pursuant to the Equity Incentive Plan.


Administrative Provisions


The 2015 STI Umbrella Plan only applies to the calculation and award of
incentive awards, if any. There will be no duplication of benefits created by
the 2015 STI Umbrella Plan.
The 2015 STI Umbrella Plan will not increase any benefits that may be payable
under any severance and/or change in control agreements








